                                                                                  December 6, 2019
VIA ECF

Honorable Katherine Polk Failla, U.S.D.J.

                                                               MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

Re:            Ventura v. Tri Tip City, LLC, et. al.
               No. 19-cv-0120(KPF)

Dear Judge Failla:

Please be advised that we represent Plaintiff in this action. I write this letter to respectfully
request that Your Honor extend discovery until January 31, 2019 (given the upcoming holidays).

At this time, Plaintiff’s deposition was completed December 4, 2019. The parties are in the
process of scheduling defendants’ depositions. Counsel for Defendants Venkataswany and
Rivera, informed me that they are not available until after December 20, 2019. It should be noted
that Plaintiff initially noticed their depositions on July 12, 2019 for the end of September 2019.
Since then, the parties have been diligent in their attempts to schedule these depositions. I
attempted to obtain consent from counsel for this request, but counsel merely indicated she was
‘not amenable’ to me filing this motion. I asked for explanation and attempted to confer with
counsel, but counsel has not responded to my emails or voicemails. This request will not
prejudice this matter, as the only upcoming date is a status conference on December 19, 2019.

Thank you in advance for your consideration of this request.

Respectfully submitted,

DEREK SMITH LAW GROUP, PLLC


Zachary Holzberg, Esq.

Cc: Counsel for Defendants (via ECF)




        New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
      Philadelphia Office: 1835 Market Street, Suite 2950, Philadelphia, PA 19103 | (215) 391-4790
            Miami Office: 701 Brickell Avenue, Suite 1310, Miami, FL 33131 | (305) 946-1884
            New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
                          Website: www discriminationandsexualharassmentlawyers com
The Court is in receipt of the above request from Plaintiff
seeking an extension of the fact discovery deadline in this
case. On June 21, 2019, the Court endorsed the proposed case
management plan submitted to the Court by the parties. (Dkt.
#45). The case management plan called for fact discovery to
be completed by October 31, 2019. (Id.). The Court also
ordered the parties to appear for a post-fact discovery
conference on November 5, 2019. (Id.).

During the fact discovery period, counsel for Defendants wrote
to the Court several times seeking the Court's intervention
given Plaintiff's discovery deficiencies. (See, e.g., Dkt.
#54, 59). In compliance with the Court's Individual Rules and
the Case Management Plan in this case, on November 1, 2019,
Defendants submitted a letter in advance of the November 5,
2019 conference. (Dkt. #73). The letter indicated that it
was on behalf of Defendants only because Plaintiff's counsel
had not gotten back to Defense counsel in time to submit a
joint letter. (See id.). It also stated that fact discovery
had not been completed. (Id.). Plaintiff did not file her
own letter. (Id.).

In response to the Defendants' letter, the Court extended the
deadline for fact discovery to December 6, 2019, and stated
that "[a]ll depositions should be completed by that
date." (Id.). Despite this order, Defense counsel was forced
to write to the Court again, on November 15, 2019, to inform
the Court that Plaintiff's counsel was non-responsive in
attempting to schedule a date for Plaintiff's deposition.
(Dkt. #74). The Court was forced to respond by issuing an
order for Plaintiff to show up for her deposition. (Dkt.
#75).

Plaintiff's above letter provides no explanation for why the
depositions noticed for September 2019 did not occur.
Further, Plaintiff states that this request "will not
prejudice this matter, as the only upcoming date is a status
conference on December 19, 2019." (Dkt. #77). Plaintiff's
request for an extension of fact discovery does prejudice this
case because the December 19, 2019 conference was to occur
after fact discovery is completed. Given the history of this
case, the Court is extremely reluctant to grant Plaintiff's
request.
Further, while the Court appreciates the holidays in the upcoming
weeks, the Court does not understand why Plaintiff's counsel
needs almost two months to reschedule two depositions.
Accordingly, the Court will grant an extension of the fact
discovery deadline until January 10, 2020. If Defendants and
Defense counsel are unavailable at a time prior to January 10,
2020, for these two depositions to take place, then counsel for
Defendants should inform the Court. Otherwise, fact discovery
will end on January 10, 2020, and the Court will not entertain
any further motions for extensions. The post-fact discovery
conference previously scheduled for December 19, 2019 is hereby
ADJOURNED to January 22, 2020, at 11:00 a.m. The parties are
ORDERED to submit a joint status letter in accordance with the
Court's Individual Rules on or before January 16, 2020.



Dated: December 6, 2019           SO ORDERED.
       New York, New York




                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
